     Case 2:20-cv-01828-TLN-CKD Document 15 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL HARPER,                                    No. 2:20-cv-01828-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff Daniel Harper (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 1, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff has

23   not filed any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
     Case 2:20-cv-01828-TLN-CKD Document 15 Filed 01/21/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 1, 2020 (ECF No. 11), are

 5   adopted in full; and

 6          2. This action is DISMISSED without prejudice.

 7          3. The Clerk of the Court is directed to close this case.

 8          IT IS SO ORDERED.

 9

10
             Dated: January 19, 2021
11

12                                                                      Troy L. Nunley
                                                                        United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
